Adams, J.
i. guaranty: tutes.°onstl” Tbe letter of Derbins attached to plaintiffs’ petition as “Exhibit A” refers to a letter written by plaintiffs to Derbins, and also to the bill of goods which had been ordered. It is claimed by the appellant that his contract, whatever it was, can be gathered only from the three papers. If we should concede this to be the fact, it would not appear that his contract was • not in writing, but only that the whole writing was not set out.
We are of the opinion, however, that the writing which embraces his contract was set out. It is found in the letter of Derbins, and the defendant’s indorsement, and the bill of goods.
It is contended, however, by the defendant, that the plaintiffs’ letter to Derbins is necessary, because otherwise the terms of the guaranty do not appear; and he argues that it may be that the plaintiffs demanded two guarantors. To this it is sufficient to say that if the plaintiffs did demand two guarantors, Derbins, in the letter which the defendant indorsed, proposed to give but one guarantor, and asked plaintiffs to ship the goods if that one guarantor. was satisfactory; and defendant agreed to be that one guarantor, and the goods were shipped.
It is further urged that an agreement to assist Derbins was not an agreemfent of guaranty made to the plaintiffs. But defendant’s indorsement is written upon a letter to the plaintiffs, and the assistance referred to must mean the assistance which plaintiffs required Derbins to get; that is, the assistance of a guarantor.
Finally, it is said that perhaps plaintiffs required a guaranty by the guaranty of a promissory note. That, to our mind, is not the fair intendment of the letter which the defendant indorsed. Whatever the plaintiffs required, the goods were shipped upon the strength of that letter.
The judgment of the Circuit Court is •
Affirmed.